DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 14, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345), and further in view of Matsumoto et al. (US20070014944).
As to claim 1,   Eschenbacher et al. discloses a laminate (see e.g. multilayer extrusion film with two or more layers in Par. 9, A/B/C laminate in Fig 2), comprising a first resin layer and a second resin layer (see e.g. first layer A&C and second layer B in Par. 9, 23, Fig 2),
wherein a resin constituting the first resin layer and a resin constituting the second resin layer are incompatible with each other (see e.g. first layer comprising an olefin elastomer, and second layer comprising an olefin elastomer and a styrenic block copolymer and an impact polystyrene in Par. 9. First resin layer thus comprise olefin elastomer which comprise polypropylene Par. 11. Second resin layer thus comprise a resin of impact polystyrene, such as polystyrene polymerized with polybutadiene in Par. 16. Impact polystyrene in Eschenbacher et al. is used for compatibilizer in Par. 35, wherein it is known in the art that compatibilizers are macromolecular species exhibiting interfacial activities in heterogeneous polymer blends and heterogeneous denoting a process involving substances in different phases (solid, liquid, or gaseous. Thus incompatible claim limitation is met. 
As to the “incompatible”, the instant application also discloses when the first resin layer is made of polypropylene in Par. 189, 223, the second resin layer is made of polystyrene with polybutadiene in Par. 227. Since Eschenbacher et al. discloses exactly the same component of first layer and second layer as the instant application, the first resin and second resin of Eschenbacher et al. are also incompatible with each other. The incompatible claim limitation is met),
the first resin layer contains a polyolefin(see e.g. first layer comprising olefin elastomer in Par. 9, such as polypropylene in Par. 8 & 11, olefin in Par. 11),
the second resin layer contains a first thermoplastic resin and a second thermoplastic resin(see e.g. second layer comprising an olefin elastomer and a styrenic block copolymer and an impact polystyrene in Par. 9. Second resin layer thus comprise a resin of impact polystyrene, such as polystyrene polymerized with polybutadiene in Par. 16. Thus polystyrene corresponds to 1st thermoplastic resin, polybutadiene corresponds to 2nd thermoplastic resin. A two-phase system is formed due to the immiscibility of polystyrene and polybutadiene.  Polystyrene forms a continuous phase matrix and polybutadiene is in a dispersed phase (rubber particle).  Rubber particles contain small inclusions of polystyrene in Par. 16.),
the first thermoplastic resin and the second thermoplastic resin are incompatible with each other(see e.g. A two-phase system is formed due to the immiscibility of polystyrene and polybutadiene.  Polystyrene forms a continuous phase matrix and polybutadiene is in a dispersed phase (rubber particle).  Rubber particles contain small inclusions of polystyrene in Par. 16.), while having different solidification temperatures (see e.g. the instant application discloses the first thermoplastic resin and second thermoplastic resin can be polystyrene and polybutadiene in Par. 227. So the polystyrene and polybutadiene in Eschenbacher et al. will also have different solidification temperatures). 
As to the claim limitation of “the first resin layer and a resin constituting the second resin layer are incompatible with each other” as discussed above, Eschenbacher et al. does disclose a same first resin layer composition and second resin layer composition as the instant application, Thus it is expected that the laminate property are expected to be the same as the result and incompatible claim limitation is met. Furthermore, it is also given in the current office action because it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to choose incompatible first resin and second resin in order to achieve a clear boundary film laminate during coextrusion within the scope of the present claims and thereby arrive at the claimed invention. 
Eschenbacher et al. discloses homogeneous film has thickness about 10 to 75 microns in Par. 7, in certain embodiments, the homogenous film usually has a thickness of about 1 to about 10 micron in Par. 8. The elastomeric films of this invention have a permanent set of less than about 25% and thicknesses at about 0.5 mil to about 3 mils (about 10 to 75 microns) to obtain the advantages of thin elastomeric films for many purposes in Par. 20. 
Eschenbacher et al. does not discloses the thickness of the first resin layer is 60 to 250 .mu.m
Matsumoto et al. discloses multi-layer sheet wherein one layer comprise phase separation structure such as sea-island structure in Par. 34-35. Matsumoto et al. discloses the second resin constituting the islands of the above-mentioned following-up layer, which has a sea-island structure, is not particularly limited if this resin is a resin incompatible with the resin constituting the sea in Par. 35, such as styrene-butadiene in Par. 71. 
Matsumoto et al. disclose 3 layer structure wherein the skin/following up layer(corresponds to the first resin layer), wherein The lower limit of the thickness of the following-up layer is preferably 50 .mu.m, and the upper limit thereof is preferably 300 .mu.m. If the thickness is less than 50 .mu.m, the following-up property to irregularities may become insufficient. If the thickness is more than 300 .mu.m, the thermal conductivity at the time of hot press molding may deteriorate in Par. 75.  This range overlaps with the claimed 60-250.mu.m. 
Since Eschenbacher et al. does not explicitly specifically discloses the terminology “incompatible”, however as the incompatible claim limitation, reference Matsumoto et al. thus more explicitly teach incompatible sea-island structure.
Both Eschenbacher et al. and Matsumoto et al. are analogous in the field of multilayer molded laminate wherein a layer comprise immiscible resin component styrene and butadiene, it would have been obvious for a person with ordinary skills in the art to modify/replace second resin layer/core layer of Eschenbacher et al. with the island resin and sea resin teaching of layer comprising sea-island first resin and second resin as taught by Matsumoto et al. and the layer comprise only first resin and second resin or with modified resin as taught by Matsumoto et al. because layer with such sea-island incompatible layer will have a preferred melting relationship between the island resin and sea resin and enable the hot pressing manufacturing downstream process easier and achieve a layer that has improved cleanliness and good mold ability and shape retaining ability for the molding process as suggested by Matsumoto et al(see e.g. Par. 35, 72).
Thus Eschenbacher et al. in view of Matsumoto et al. further discloses the first thermoplastic resin and the second thermoplastic resin are incompatible with each other, while having different solidification temperatures (see e.g. Matsumoto et al. discloses it is preferred that the melting point of the second resin constituting the islands is higher than that of the first resin constituting the sea in par. 35. Furthermore, the instant application discloses the first thermoplastic resin and second thermoplastic resin can be polystyrene and polybutadiene in Par. 227. Eschenbacher et al. in view of Matsumoto et al. discloses exactly a same first thermoplastic resin and second thermoplastic resin as the instant application, so Eschenbacher et al. in view of Matsumoto et al. also the solidification temperature of the first thermoplastic resin is higher than the solidification temperature of the second thermoplastic resin). 
Both Eschenbacher et al. and Matsumoto et al. are analogous in the field of multilayer molded laminate wherein a layer comprise immiscible resin component styrene and butadiene, it would have been obvious for a person with ordinary skills in the art to further modify the thickness of the first resin/skin layer of Eschenbacher et al. to be 50 .mu.m, and the upper limit thereof is preferably 300 .mu.m  as taught by Matsumoto et al. in order to achieve a skin layer that has sufficient following up property to irregularities and prevent the thermal conductivity at the time of hot press molding from deteriorating as suggested by Matsumoto et al.
As to claim 2,    Eschenbacher et al. in view of Matsumoto et al. discloses the laminate according to claim 1, wherein the second resin layer has a sea-island structure in which the first thermoplastic resin constitutes a sea portion and the second thermoplastic resin constitutes an island portion (see e.g. Matsumoto et al. discloses sea-island structure in Par. 35. Eschenbacher et al. additional discloses the second resin layer comprise a two-phase system is formed due to the immiscibility of polystyrene and polybutadiene.  Polystyrene forms a continuous phase matrix, which corresponds to the sea portion. Polybutadiene is in a dispersed phase (rubber particle) which correspond to the island portion.  Rubber particles contain small inclusions of polystyrene in Par. 16.).
As to claim 3,   Eschenbacher et al. in view of Matsumoto et al. discloses the laminate according to claim 1, wherein the solidification temperature of the first thermoplastic resin is higher than the solidification temperature of the second thermoplastic resin (see e.g. Matsumoto et al. discloses it is preferred that the melting point of the second resin constituting the islands is higher than that of the first resin constituting the sea in par. 35. Furthermore, the instant application discloses the first thermoplastic resin and second thermoplastic resin can be polystyrene and polybutadiene in Par. 227. Eschenbacher et al. in view of Matsumoto et al. discloses exactly a same first thermoplastic resin and second thermoplastic resin as the instant application, so Eschenbacher et al. in view of Matsumoto et al. also the solidification temperature of the first thermoplastic resin is higher than the solidification temperature of the second thermoplastic resin). 
As to claim 4,    Eschenbacher et al. in view of Matsumoto et al. disclose the laminate according to claim 1, wherein an interface between the first resin layer and the second resin layer partly or wholly has an uneven shape (see e.g. Eschenbacher et al. in view of Matsumoto et al. disclose a two-phase sea-island system is formed due to the immiscibility of polystyrene and polybutadiene.  Polystyrene forms a continuous phase matrix and polybutadiene is in a dispersed phase (rubber particle).  Rubber particles contain small inclusions of polystyrene in Par. 16 of Eschenbacher et al. The dispersed phase will form an uneven shape at the interface between first resin layer and second resin layer as result of immiscibility of sea-island structure. 
The instant application form a specific thermoplastic resins are co-extruded and cooled, whereby a laminate having an uneven shape formed in an interface between the first resin layer and the second resin layer is obtained. By comparison, Eschenbacher et al also discloses coextrusion multilayer film that is cooled, Eschenbacher et al. also discloses an exactly same first resin and second resin. Exactly the same materials formed under the same method will produce a same product. Thus Eschenbacher et al. also disclose interface between the first resin layer and the second resin layer partly or wholly has an uneven shape)
As to claim 7,  Eschenbacher et al. in view of Matsumoto et al. discloses the laminate according to claim 1, wherein the second thermoplastic resin of the second resin layer contains a rubber-like polymer(see e.g. Eschenbacher et al. discloses polybutadiene is in a dispersed phase (rubber particle).  Rubber particles contain small inclusions of polystyrene in Par. 16.).
As to claim 8,    Eschenbacher et al. in view of Matsumoto et al. discloses the laminate according to claim 7, wherein the rubber-like polymer is one or more selected from the group consisting of diene-based rubber, a thermoplastic elastomer and an ionomer(see e.g. Eschenbacher et al. discloses polybutadiene is in a dispersed phase (rubber particle).  Rubber particles contain small inclusions of polystyrene in Par. 16., Matsumoto et al. also dislcose polybutadiene can be added to the resin composition in Par. 71).
As to claim 9,    Eschenbacher et al. in view of Matsumoto et al. discloses the laminate according to claim 1 wherein the first resin layer contains polypropylene (see e.g. Eschenbacher et al. disclose polypropylene in Par. 8 & 11, Matsumoto et al. also discloses polypylene as resin composition).
As to claim 14,   Eschenbacher et al. in view of Matsumoto et al. discloses the laminate according to claim 1 comprising a third resin layer containing a polyolefin on a side opposite to the first resin layer across the second resin layer (see e.g. Eschenbacher et al. discloses laminating additional layers to the film in Par. 23. Olefin layer as skin layer on at least one of the film’s surface in Par. 8, A or C layer in Fig 2).
As to claim 36. Eschenbacher et al. in view of Matsumoto et al. discloses the laminate according to claim 1, wherein the first thermoplastic resin of the second resin layer contains one or more resins selected from the group consisting of polystyrene, polyacrylonitrile, polyamide, an ethylene-vinyl alcohol copolymer, polyethylene terephthalate, a polyolefin and polylactic acid (see e.g. Polystyrene forms a continuous phase matrix.  Rubber particles contain small inclusions of polystyrene in Par. 16. Impact polystyrene in Par. 16).
As to claim 37, Eschenbacher et al. does not discloses the laminate according to claim 1, wherein, in the second resin layer, the proportion of the second thermoplastic resin to the total amount of the first thermoplastic resin and the second thermoplastic resin is 5 to 40% by mass.
Matsumoto et al. discloses multi-layer sheet wherein one layer comprise phase separation structure such as sea-island structure in Par. 34-35. Matsumoto et al. discloses the second resin constituting the islands of the above-mentioned following-up layer, which has a sea-island structure, is not particularly limited if this resin is a resin incompatible with the resin constituting the sea in Par. 35, such as styrene-butadiene in Par. 71. 
Matsumoto et al. discloses the second resin layer, a proportion of the second thermoplastic resin to the total amount of the first thermoplastic resin and the second thermoplastic resin is 5 to 40% by mass (see e.g. The ratio of the resin constituting the islands (corresponds to the second thermoplastic resin) is desirably from 5 to 100 parts by weight, more preferably from 10 to 50 parts by weight based on 100 parts by weight of the resin constituting the sea.  If the blend ratio of the resin constituting the islands is less than 5 parts by weight, the resins may not restrained from being forced out at the time of hot press.  If the blend ratio is more than 100 parts by weight, the shape-following-up property may not be sufficient (see e.g. Par. 40), 10 to 50 parts by weight based on 100 parts by weight of the resin constituting the sea, which corresponds to 10/110=9% by mass to 50/150=33% by mass of the total amount of first thermoplastic resin and second thermoplastic resin ratio)
Both Eschenbacher et al. and Matsumoto et al. are analogous in the field of multilayer molded laminate wherein a layer comprise immiscible resin component styrene and butadiene, it would have been obvious for a person with ordinary skills in the art to modify/replace second resin layer/core layer of Eschenbacher et al. with the island resin % and sea resin % and total island resin % and sea resin % teaching of layer comprising sea-island first resin and second resin as taught by Matsumoto et al. such that the proportion of the second thermoplastic island resin can account 9% by mass 33% by mass of the total amount of first thermoplastic resin and second thermoplastic resin ratio, and the layer comprise only first resin and second resin or with modified resin as taught by Matsumoto et al. because layer with such sea-island incompatible layer will have a preferred melting relationship between the island resin and sea resin and enable the hot pressing manufacturing downstream process easier and achieve a layer that has improved cleanliness and good mold ability and shape retaining ability for the molding process as suggested by Matsumoto et al(see e.g. Par. 35, 72).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345) and Matsumoto et al. (US20070014944), and further in view Ishikawa et al. (US20070142514) and of Mahlman et al. (US3665059). 
As to claim 10,   Eschenbacher et al. in view of Matsumoto et al. does not discloses the laminate according to claim 9, wherein a crystallization rate of the polypropylene at 130°C is 2.5 min-1 or less.
Ishikawa et al. discloses rapid crystallization rate of a resin may sometimes hinder the molding process, thus slower crystallization rate is desired (see e.g. Par. 10). Ishikawa et al. discloses the processing condition such as cooling rate can be varied and controlled in order to reduce crystallization rate to a suitable range for further processing. 
Both Eschenbacher et al. in view of Matsumoto et al. and Ishikawa et al are analogous in the field of crystalized polyolefin, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene processing condition of Eschenbacher et al. in view of Matsumoto et al. to reduce crystallization rate by varying cooling rate as taught by Ishikawa et al. in order to achieve a suitable crystallized product for further processing as suggested by Ishikawa et al.
Eschenbacher et al. in view of Matsumoto et al. and Ishikawa et al however does not specific discloses the crystallization rate of polypropylene at 130°C is 2.5 min-1 or less.
Mahlman et al. (US3665059) discloses it is desired for polypropylene to form smectic crystalline state for extrusion process (see e.g. line 20-32 in column 4, line 45-52 in column 4, line 73-75 in column 2) . 
Both Eschenbacher et al. in view of Matsumoto et al. and Ishikawa et al and Mahlman et al. are analogous in the field of polypropylene that is made by extrusion method, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene of Eschenbacher et al. in view of Matsumoto et al. and Ishikawa et al to be polypropylene of smectic crystalline state taught by Mahlman et al. because the smectic polypropylene has desired molecular mobility during crystallization and can be desired for extrusion forming method as suggested by Mahlman et al.   
The instant application discloses the crystallization rate (130.degree.  C.) of the polypropylene is adjusted to 2.5 min.sup.-1 or less, and the polypropylene is cooled at 80.degree.  C. or more per second to form the smectic form, without adding the nucleating agent, whereby the laminate excellent in the design performance can be obtained.  The crystallization rate of the polypropylene is more preferably 2.0 min.sup.-1 or less.  The crystallization rate is measured by the method described in Examples in Par. 86. 
By comparison, thus Eschenbacher et al. in view of Matsumoto et al. and Ishikawa et al and Mahlman et al. also discloses smectic form polypropylene under a slower crystallization rate by varying processing condition such as cooling rate. It is expected that same starting materials will go under similar or overlapping condition in order to achieve same final product by varying a same variable. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345) and Matsumoto et al. (US20070014944), and further in view of Mahlman et al. (US3665059).
As to claim 11,    Eschenbacher et al. in view of Matsumoto et al. does not discloses the laminate according to claim 9, wherein the polypropylene contains a smectic form.
Mahlman et al. (US3665059) discloses it is desired for polypropylene to form smectic crystalline state for extrusion process (see e.g. line 20-32 in column 4, line 45-52 in column 4, line 73-75 in column 2) . 
Both Eschenbacher et al. in view of Matsumoto et al. and Mahlman et al. are analogous in the field of polypropylene that is made by extrusion method, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene of Eschenbacher et al. in view of Matsumoto et al. to be polypropylene of smectic crystalline state taught by Mahlman et al. because the smectic polypropylene has desired molecular mobility during crystallization and can be desired for extrusion forming method as suggested by Mahlman et al(see e.g. line 20-32 in column 4, line 45-52 in column 4, line 73-75 in column 2).   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345) and Matsumoto et al. (US20070014944), and further in view of Funaki et al. (US20040101703). 
As to claim 12.    Eschenbacher et al. in view of Matsumoto et al. does not discloses the laminate according to claim 9, wherein the polypropylene has an exothermic peak having 1 J/g or more on a low-temperature side of a maximum endothermic peak in a curve obtained by differential scanning calorimetry.
Funaki et al. (US20040101703) discloses a crystalline polypropylene degree of gloss of 90% or higher on at least one side and shows an exothermic peak of 1 J/g or higher at the low temperature side of said highest endothermic peak of the differential scanning calorimetry (DSC) curve (see e.g. abstract, Par. 6)
Both Eschenbacher et al. in view of Matsumoto et al. and Funaki et al. are analogous in the field of propylene film, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene of Eschenbacher et al. in view of Matsumoto et al. to be crystalline polypropylene degree of gloss of 90% or higher on at least one side and shows an exothermic peak of 1 J/g or higher at the low temperature side of said highest endothermic peak of the differential scanning calorimetry (DSC) curve as taught by Funaki et al in order to achieve a polypropylene with desired gloss or luster after forming as suggested by Funaki et al.(see e.g. Par. 5-6)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345) and Matsumoto et al. (US20070014944), and further in view of Fujiwara et al. (US20110014408).
As to claim 13, Eschenbacher et al. in view of Matsumoto et al. does not discloses the laminate according to claim 9, wherein an isotactic pentad fraction of the polypropylene is 85 mol% to 99 mol%.
Fujiwara et al. (US20110014408) discloses polypropylene can have an isotactic pentad fraction of 95 mol % or more, in order to achieve both a high rigidity and a high transparency can be obtained and the rigidity can be maintained under heated conditions, thereby improving versatility(see e.g. Par. 21). 
Both Eschenbacher et al. in view of Matsumoto et al. and Fujiwara et al are analogous in the field of polypropylene film, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene of Eschenbacher et al. in view of Matsumoto et al. to be polypropylene with isotactic pentad fraction of 95 mol % or more as taught by Fujiwara et al. in order to achieve a polypropylene film with desired rigidity and transparency under heated condition, thereby improving versatility as suggested by Fujiwara et al (see e.g. Par. 21). 

Claim 5, 15-16, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345) and Matsumoto et al. (US20070014944), and further in view of Togawa et al. (US20010053451). 
As to claim 5, 35   As to the claim of “the laminate according to claim 1, 
wherein the laminate can be separated in the interface between the first resin layer and the second resin layer.”
Eschenbacher et al. discloses a same laminate and interface structure as the instant application, with each layer composition is the same as the corresponding layer in the instant application. Thus it is expected that the laminate of Eschenbacher et al. has similar property as the laminate in the instant application such as can be separated in the interface between the first resin layer and the second resin layer
Eschenbacher et al. in view of Matsumoto et al. discloses the second resin layer or sea-island structure can act as release layer in Par. 35 of Matsumoto et al, as a release layer, it is expected that the laminate can be separated in the interface between the first resin layer and the second resin layer. Eschenbacher et al. in view of Matsumoto et al. also discloses modified resin can be included in the resin composition(see e.g. Par. 71 of Matsumoto et al.)
Furthermore, according to the instant application, a modification ratio of the third resin layer becomes higher than a modification ratio of the first resin layer, and therefore adhesion strength between the second resin layer and the third resin layer becomes larger than adhesion strength between the first resin layer and the second resin layer, whereby the laminate is easily selectively separated in the interface between the first resin layer and the second resin layer in Par. 145. 
Since Eschenbacher et al. in view of Matsumoto et al. does not explicitly discloses the relationship between adhesion and modified polyolefin content, thus Togawa et al. (US20010053451) is still additionally introduced to teach the modified polyolefin can have adhesive effect in between laminate and ultimately affect the separation effect in between laminate layers. 
Togawa et al. (US20010053451) teach the percentage of the modified polyolefin is a result effective variable of the achieved adhesive strength, thus the percentage of the modified polyolefin can be varied to achieve desired satisfactory adhesive strength (see e.g. Par. 25, 38). 
Both Eschenbacher et al. in view of Matsumoto et al., and Togawa et al. are analogous in the field of modified polyolefin to increase adhesive strength, it would have been obvious for a person with ordinary skills in the art to modify each polyolefin containing layer of Eschenbacher et al. in view of Matsumoto et al. by including modified polyolefin and varying the content ratio of the modified polyolefin as taught by Togawa et al. in order to achieve desired adhesive strength within multilayer laminate as suggested by Togawa et al. 
In conclusion, Eschenbacher et al. in view of Matsumoto et al. and Togawa et al. discloses each layer percentage of the modified polyolefin can be varied to achieve desired adhesive strength, thus it is expected that as the result, the laminate can be separated in the interface between the first resin layer and the second resin layer
As to claims 15, Eschenbacher et al. in view of Matsumoto et al., and Togawa et al. discloses the laminate according to claim 14, wherein the first resin layer and the third resin layer contain a modified polyolefin, and a content proportion of the modified polyolefin in the third resin layer is higher than a content proportion of the modified polyolefin in the first resin layer(see discussion of claim 5, 35, further Togawa et al. (US20010053451) teach the percentage of the modified polyolefin is a result effective variable of the achieved adhesive strength, thus the percentage of the modified polyolefin with each individual layer can be varied to achieve desired satisfactory adhesive strength (see e.g. Par. 25, 38). Thus each layer’s modified polyolefin content is its result effective variable that can be varied individually to achieve a laminate layer wherein each individual layer has his own desired adhesiveness to neighboring layer, and can choose to be different or same as neighboring layer’s modified polyolefin content)
As to claim 16,  Eschenbacher et al. in view of Matsumoto et al., and Togawa et discloses the laminate according to claim 15, wherein the modified polyolefin contained in the first resin layer is identical to the modified polyolefin contained in the third resin layer(see discussion of claim 15-16, in particular, further Togawa et al. (US20010053451) teach the percentage of the modified polyolefin is a result effective variable of the achieved adhesive strength, thus the percentage of the modified polyolefin with each individual layer can be varied to achieve desired satisfactory adhesive strength (see e.g. Par. 25, 38). Thus each layer’s modified polyolefin content is its result effective variable that can be varied individually to achieve a laminate layer wherein each individual layer has his own desired adhesiveness to neighboring layer, and can choose to be different or same as neighboring layer’s modified polyolefin content)

Claims 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345) and Matsumoto et al. (US20070014944), and further in view of Haruta et al. (US20030039839).
As to claim 17, Eschenbacher et al. discloses laminating additional layers to the film in Par. 23. Olefin layer as skin layer on at least one of the film’s surface in Par. 8.
Eschenbacher et al. in view of Matsumoto et al. does not discloses the laminate according to claim 1, comprising a fourth resin layer containing one or more resins selected from the group consisting of urethane, acryl, a polyolefin and polyester, on a side opposite to the second resin layer across the first resin layer
Haruta et al. discloses it is desired to add polyurethane or polyester as adhesive layer when the film laminate is used for coextruded decorative film for used in plastics molding (see e.g. Par. 67, 16). 
Both Eschenbacher et al. in view of Matsumoto et al. and Haruta et al. are analogous in the field of polypropylene film laminate, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene film laminate of Eschenbacher et al. in view of Matsumoto et al. to additionally include polyurethane or polyester based adhesive layer on the desired side(such as the side that will be in touch of the molding surface) as taught by Haruta et al. in order to enable the decorative polypropylene film laminate to be able to further processed in the molding as suggested by Haruta et al. 
As to claim 19,   Eschenbacher et al. discloses laminating additional layers to the film in Par. 23. Eschenbacher et al. also discloses additional processing steps such as printing can be included in Par. 23. Thus it would have been obvious for a person with ordinary skills in the art to add additional printed layer as the outermost layer. 
Eschenbacher et al. in view of Matsumoto et al. does not explicitly discloses the laminate according to claim 17, comprising a printed layer on a side opposite to the first resin layer across the fourth resin layer.
Haruta et al. additionally discloses decorative polypropylene film can include printing layer for decorative purpose in Par. 72.
Both Eschenbacher et al. in view of Matsumoto et al. and Haruta et al. are analogous in the field of polypropylene film laminate, it would have been obvious for a person with ordinary skills in the art to modify polypropylene laminate of Eschenbacher et al. in view of Matsumoto et al. to include additional decorative printing layer on the desired side as taught by Haruta et al. in order to impart the polypropylene film laminate a decorative effect as suggested by Haruta et al.  
As to claim 20.    Eschenbacher et al. in view of Matsumoto et al. does not explicitly discloses the laminate according to claim 17, comprising a metal layer containing metal or metal oxide on a side opposite to the first resin layer across the fourth resin layer.
Haruta et al. also discloses additional pigment layer can be added to the decorative film laminate (see e.g. Par. 68) by using color pigment of such as titamium oxide in Par. 70. 
Both Eschenbacher et al. in view of Matsumoto et al. and Haruta et al. are analogous in the field of polypropylene film laminate, it would have been obvious for a person with ordinary skills in the art to modify polypropylene laminate of Eschenbacher et al. in view of Matsumoto et al. to include additional color metal oxide pigment layer on the desired side as taught by Haruta et al. in order to impart the polypropylene film laminate a decorative color effect as suggested by Haruta et al.  

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345), and Matsumoto et al. (US20070014944) and Haruta et al. (US20030039839), and further in view of Jozuka et al. (WO-2016013442-A1, use US20170158918 as equivalent). 
As to claim 18,    Eschenbacher et al. in view of Matsumoto et al. and Haruta et al. discloses the fourth resin can be polyurethane or polyester as adhesive layer. 
Eschenbacher et al. in view of Matsumoto et al. and Haruta et al. does not discloses the laminate according to claim 17, wherein tensile elongation at break of the fourth resin layer is 150% or more and 900% or less, and a softening temperature thereof is 50°C or higher and 180°C or lower.
Jozuka et al. discloses urethane or polyester based adhesive sheet (see e.g. claim 16) is desired to have a softening point (softening temperature) of about 70.degree.  C. or higher (preferably about 100.degree.  C. or higher, more preferably about 110.degree.  C. or higher) (see e.g. Par. 102). Jozuka et al. discloses the adhesive sheet can have elongation at break of 300% or greater thus the adhesive stretches when pulled during the PSA sheet removal (see e.g. abstract, Par. 8), wherein the elongation can brings about reciprocal effects between the pulling and the PSA sheet deformation to bring about excellent stretch removability (especially shear removability)(see e.g. Par. 30). 
Both Eschenbacher et al. in view of Matsumoto et al. and Haruta et al., and Jozuka et al. are analogous in the field of urethane or polyester based adhesive sheet, it would have been obvious for a person with ordinary skills in the art to modify the urethane or polyester based adhesive sheet in Eschenbacher et al. in view of Matsumoto et al. and Haruta et al., to be urethane or polyester based adhesive sheet that has a softening point (softening temperature) of about 70.degree.  C. or higher (preferably about 100.degree.  C. or higher, more preferably about 110.degree.  C. or higher) and elongation at break of 300% or greater as taught by Jozuka et al. in order to brings about reciprocal effects between the pulling and the PSA sheet deformation to bring about excellent stretch removability (especially shear removability) as suggested by Jozuka et al. (see e.g. Par. 30). 

Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. 
Rejection under 35 USC § 103 
The claims of the current application require "the thickness of the first resin layer is 60 to 250 pm." For context, applicants respectfully submit that the purpose of the first resin layer of the claims is to be used as a decorative sheet after peeling off the second resin layer. See, for example, paragraph 0014. 
Eschenbacher teaches that the first layer (A layer) corresponding to the first resin layer of the claims is referred to as "skin" which is an optional layer overlaying the homogeneous film (second layer), and the thickness of the first layer is about 1 to about 10 microns (pm), or between about 3-7 microns (pm). See, for example, paragraph [0008] of Eschenbacher. Applicants note that in the interview it was agreed that the "skin" of Eschenbacher was the most appropriate analog to the claimed first resin layer. 
The above is the totality of the teachings regarding the specific thickness ranges for  the skin in Eschenbacher. Therefore, Eschenbacher fails to teach even an overlapping range with that of the claims with regard to the first resin layer thickness. 
Furthermore, the broader teachings of Eschenbacher teach that thinner films are more desirable than thicker films even within its taught range. That is, Eschenbacher encourages obtaining a thinner film by, for example, using HIPS for homogenization and that thinner films advantageously permit hygienic products to be made at a lower cost. See, for example, paragraph [0007] of Eschenbacher. Since this technique emphasizes that thinner films are better and should be sought after, there is no reason for one skilled in the art to seek to obtain a first resin layer with a thickness of at least over 6 times the maximum taught thickness of Eschenbacher. This is a significant deviation from the specific taught range of Eschenbacher in a direction directly opposite to the broader teachings of the reference. 
Applicants respectfully submit that even if a prior art reference exists which teaches a thickness for the first resin layer which overlaps with the claims (not admitted), the teachings of Eschenbacher directing one skilled in the art away from pursuing a thicker first resin layer must be considered when determining whether or not one skilled in the art would have a reason to arrive at the claims from the teachings "as a whole" of the prior art. See for example, MPEP § 2141.02 particularly section V. 
Applicants respectfully submit that one skilled in the art would not have a reason to combine Eschenbacher et al. and Matsumoto et al. to arrive at the claims of the current application. Applicants maintain the reasons why one skilled in the art would not combine the teachings of Eschenbacher et al. and Matsumoto et al. that are already of record and also emphasize those above relating to the failure of Eschenbacher et al. to teach the claimed thickness of the claimed first resin layer and its further teaching that one skilled in the art should target and pursue thinner first resin layers not thicker ones. 
Also, with regard to the taught thickness of "10-75 microns" in paragraph 20 of Eschenbacher referenced in the Office Action, this teaching refers to "elastomeric film" of Eschenbacher which corresponds to the second layer (B layer). Applicants note that is was acknowledged during the interview. 

Examiner respectfully disagrees:
Regarding the claim limitation of “the thickness of the first resin layer is 60 to 250 .mu.m”
Eschenbacher et al. does discloses homogeneous film has thickness about 10 to 75 microns in Par. 7, in certain embodiments, the homogenous film usually has a thickness of about 1 to about 10 micron in Par. 8. The elastomeric films of this invention have a permanent set of less than about 25% and thicknesses at about 0.5 mil to about 3 mils (about 10 to 75 microns) to obtain the advantages of thin elastomeric films for many purposes in Par. 20. 
Howwever Eschenbacher et al. does not restrict in other embodiments the skin layer can be outside the usually range of about 1 to about 10 micron. See, e.g.,In re Gurley, 27 F.3d 551, 554 (Fed. Cir. 1994) (“[a] known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”). 
Matsumoto et al. discloses multi-layer sheet wherein one layer comprise phase separation structure such as sea-island structure in Par. 34-35. Matsumoto et al. discloses the second resin constituting the islands of the above-mentioned following-up layer, which has a sea-island structure, is not particularly limited if this resin is a resin incompatible with the resin constituting the sea in Par. 35, such as styrene-butadiene in Par. 71. 
Matsumoto et al. disclose 3 layer structure wherein the skin/following up layer, wherein The lower limit of the thickness of the following-up layer is preferably 50 .mu.m, and the upper limit thereof is preferably 300 .mu.m. If the thickness is less than 50 .mu.m, the following-up property to irregularities may become insufficient. If the thickness is more than 300 .mu.m, the thermal conductivity at the time of hot press molding may deteriorate in Par. 75.  This range overlaps with the claimed 60-250.mu.m. 
Both Eschenbacher et al. and Matsumoto et al. are analogous in the field of multilayer molded laminate wherein a layer comprises immiscible resin component styrene and butadiene, It would also have been obvious for a person with ordinary skills in the art to modify the thickness of the skin layer of Eschenbacher et al. to be 50 .mu.m, to 300 .mu.m. as taught by Matsumoto in order to achieve a skin layer that has sufficient following up property to sea-island irregularities and prevent the thermal conductivity at the time of hot press molding from deteriorating. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori et al. (US20130168011). Botros et al. (US20140336327).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783